Title: John Bondfield to the Commissioners, 2 February 1779
From: Bondfield, John
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Sirs
      Bordeaux 2 feby. 1779
     
     Captain Jason Laurence belonging to the Schooner General Arnold Arrived here Yesterday by a dutch Ship being put on board by a Jersey Privateer that took the Schooner the 1 Decr. fifteen Leagues from Belle Isle.
     He informs me the Vessel belonged to Genl. Arnold that she was the first that had been Launcht at Phila. since the recovery. He left that City the 4 Novr. had on board Packets from Congress for you and many Letters and Packets and for Account of the Owner 84 hhds. Tobacco and three Thousand Pounds sterling in Bills of Exchange drawn by order of Congress on you, all which he destroyd when taken.
     Greater Unanimity than ever in the State of Philadelphia Pensilvania and Spirrit in Philadelphia. The three Frigates set on fire by the Enemy being only on One Side Burnt they had got them upon the Stocks and repairing them with deligence. When he left Port they had not receiv’d one Vessel from Europe but as he past the Capes he met a small french Brig from this Port going in. All European Goods were scarce and are dear Salt seven pounds ten Shilling the Bushell. He was unacquainted with the State of Affairs to the Southward and to the Eastward all appeard to him as favorable as situations would admit. He knew of no other vessel at Philadelphia destind emediately this way but understood many were preparing at Cheasapeak Bay.
     The English Privateers are Numerous off this Bay. A vessel belonging to Bayonne in the Space of three degrees chased and was chased by upwards of Thirty—Two she took. Four stout frigates sent amongst them would make a clear Coast very shortly. We hope our Ships will be so escorted as to put them out of Danger. We are as well as the Publick deeply concernd not being able to get ensured, our Interest and the little we have got done is at 60 Per Cent.
     I have the Honor to be with due Respect Sirs Your most Obedient Humble serviteur
     
      John Bondfield
     
    